             Case 1:18-cr-00016-LY Document 42 Filed 08/07/19 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION
                             __________________________________

UNITED STATES OF AMERICA                                '
                                                        '
v.                                                      '       No. 1:18-CR-016-LY
                                                        '       ECF
CHARLES MCALLISTER                                      '

       GOVERNMENT'S RESPONSE TO DEFENDANT’S MOTION REQUESTING
     PRODUCTION OF INFORMATION REGARDING GOVERNMENT WITNESSES

         In response to the motion filed by the defendant, the government has produced any and

all evidence under Brady/Giglio which would tend to exculpate the defendant (that is, evidence

which is favorable and material to the defense). This includes and is not limited to the

following:

         a. Any evidence tending to show threats, promises, payments or inducements made by

the government or any agent thereof which would bear upon the credibility of any Government

witness;

         b. Any statement of any Government witness which is inconsistent with his accusatory

statement which lead to the Indictment in this case;

         c. Any statement of any Government witness which is inconsistent with testimony at

trial;

         d. Any prior conviction of any Government witness which involved dishonesty or false

statement, or for which the penalty was death or imprisonment in excess of one year under the

law of which he was convicted, if any;

         e. Any pending criminal charges against any Government witness; and



Government=s Response to Motion for Production of Information - Page 1
           Case 1:18-cr-00016-LY Document 42 Filed 08/07/19 Page 2 of 4



        f. Any specific instances of conduct of any Government witness which would tend to

show character for untruthfulness.

        As to any evidence which is arguably subject to disclosure but which the government

elects not to disclose, the government will submit such material to the Court for inspection. If

prior to or during trial, the government should discover additional evidence or material which is

covered by this response, the government will promptly notify defendant=s counsel or the Court

of the existence of this material or witness.

        Under Brady, the prosecution has a duty to disclose evidence favorable to the defendant,

upon his request, when the evidence is material to guilt or punishment. Brady v. Maryland, 373

U.S. 83, 87 (1963). The government understands that a breach of this duty, by negligence or

design, is the responsibility of the prosecutor. Giglio v. United States, 405 U.S. 150, 154

(1972). The government will take every measure to uphold its duty and if any doubt exists

about the materiality of such evidence, the doubt will be resolved in favor of the defendant.

        However, the government=s duty does not extend to providing all information favorable

to the defendant. The United States Supreme Court addressed these limits:




Government=s Response to Motion for Production of Information - Page 2
           Case 1:18-cr-00016-LY Document 42 Filed 08/07/19 Page 3 of 4



        The Court of Appeals appears to have assumed that the prosecutor has a
        constitutional obligation to disclose any information that might affect the jury=s
        verdict. That statement of a constitutional standard of materiality approaches the
        >sporting theory of justice= which the Court expressly rejected in Brady for a jury=s
        appraisal of a case Amight@ be affected by an improper or trivial consideration, as
        well as by evidence giving rise to a legitimate doubt on the issue of guilt. If
        everything that might influence a jury must be disclosed, the only way a
        prosecutor could discharge his constitutional duty would be to allow complete
        discovery of his files as a matter of routine practice.

United States v. Agurs, 427 U.S. 97, 108-09 (1976).      While the prosecutor must disclose

material evidence that is favorable to the defendant=s guilt or punishment, he does not have a

duty to make the defendant=s case. Id.      Nor does a Brady violation occur if such information is

easily available to the defendant or could be acquired by reasonable diligence.    West v. Johnson,

92 F.3d 1385, 1399 (5th Cir. 1996)(quoting Blackmon v. Scott, 22 F.3d 560, 564 (5th Cir.), cert

denied, 115 S.Ct. 671 (1994).

                                                Respectfully submitted,


                                                JOHN BASH
                                                UNITED STATES ATTORNEY

                                                s/Daniel D. Guess
                                                DANIEL D. GUESS
                                                Assistant United States Attorney
                                                Texas State Bar No. 00789328




Government=s Response to Motion for Production of Information - Page 3
           Case 1:18-cr-00016-LY Document 42 Filed 08/07/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been

served on counsel via ECF on August 7, 2019.


                                                 s/Daniel D. Guess
                                                DANIEL D. GUESS
                                                Assistant United States Attorney




Government=s Response to Motion for Production of Information - Page 4
